                                                                        Case:
                                                                          Case:20-1153,
                                                                                 20-1153,Document:
                                                                 Case 2:20-cv-06183-DOC    Document:
                                                                                           Document14-10,
                                                                                                     9,
                                                                                                     6 Filed:
                                                                                                           Filed:
                                                                                                        Filed   07/09/2020
                                                                                                                  07/09/2020
                                                                                                               07/10/20  Page Page
                                                                                                                                Page
                                                                                                                              1 of  1 of
                                                                                                                                   17 1Page
                                                                                                                                         of
                                                                                                                                         1717ID #:171




                                                                  1 ZOLKIN TALERICO LLP
                                                                    David B. Zolkin, State Bar No. 155410
                                                                  2 dzolkin@ztlegal.com
                                                                    Derrick Talerico, State Bar No. 223763
                                                                  3 dtalerico@ztlegal.com
                                                                                                                                  7/10/20
                                                                    12121 Wilshire Blvd., Suite 1120                                   CP

                                                                  4 Los Angeles, California 90025
                                                                    Telephone:     424 500-8552
                                                                  5
                                                                    Attorneys for Appellants Jona Rechnitz
                                                                  6 and Rachel Rechnitz

                                                                  7 SMILEY WANG-EKVALL, LLP
                                                                    Robert S. Marticello, State Bar No. 244256
                                                                  8 rmarticello@swelawfirm.com
                                                                    Michael L. Simon, State Bar No. 300822
                                                                  9 msimon@swelawfirm.com
                                                                    3200 Park Center Drive, Suite 250                            CV20-6183 DOC
                                                                 10 Costa Mesa, California 92626
                                                                    Telephone:    714 445-1000
                                                                 11 Facsimile:    714 445-1002
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                 12 Attorneys for Jadelle Jewelry and Diamonds,
                               Costa Mesa, California 92626




                                                                    LLC
                                                                 13

                                                                 14
                                                                                      UNITED STATES BANKRUPTCY APPELLATE PANEL
                                                                 15
                                                                                        FOR THE NINTH CIRCUIT COURT OF APPEALS
                                                                 16
                                                                      In re                                       BAP Case No. CC-20-1153
                                                                 17
                                                                    JADELLE JEWELRY AND DIAMONDS,                 USBC Case No. 2:20-bk-13530-BR
                                                                 18 LLC,
                                                                                                                  Chapter 7
                                                                 19                                Debtor.
                                                                                                                  DECLARATION OF MICHAEL V
                                                                 20                                               SCHAFLER IN SUPPORT OF
                                                                                                                  EMERGENCY MOTION PURSUANT TO
                                                                 21                                               FEDERAL RULE OF BANKRUPTCY
                                                                                                                  PROCEDURE 8007 FOR STAY PENDING
                                                                 22                                               APPEAL
                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28

                                                                      2830613.1                                                                DECLARATION
                                                                        Case:
                                                                          Case:20-1153,
                                                                                 20-1153,Document:
                                                                 Case 2:20-cv-06183-DOC    Document:
                                                                                           Document14-10,
                                                                                                     9,
                                                                                                     6 Filed:
                                                                                                           Filed:
                                                                                                        Filed   07/09/2020
                                                                                                                  07/09/2020
                                                                                                               07/10/20  Page Page
                                                                                                                                Page
                                                                                                                              2 of  2 of
                                                                                                                                   17 2Page
                                                                                                                                         of
                                                                                                                                         1717ID #:172




                                                                  1                              DECLARATION OF MICHAEL V SCHAFLER

                                                                  2               I, Michael V Schafler, declare as follows:
                                                                  3               1.     I am over the age of eighteen and am an attorney duly licensed to practice law in
                                                                  4 the State of California. I am a partner at Cohen Williams LLP and my firm represents Jona

                                                                  5 Rechnitz and Rachel Rechnitz (collectively, the "Rechnitz Parties") in connection with a criminal

                                                                  6 investigation by the United States Attorney's Office for the Central District of California. My firm

                                                                  7 also represents the Rechnitz Parties, Robert Rechnitz, and Jadelle Jewelry and Diamonds, LLC

                                                                  8 ("Jadelle" and together with the Rechnitz Parties, the "Appellants"), in connection with several

                                                                  9 civil matters, including those brought in other courts by certain of the ineligible petitioners in this

                                                                 10 case.

                                                                 11               2.     I respectfully make this declaration in support of the Appellants' emergency motion
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                 12 for a stay pending appeal (the "Motion"). This declaration is based upon my personal knowledge
                               Costa Mesa, California 92626




                                                                 13 and based on the files and records in this case. If called upon to testify as to the matters set forth

                                                                 14 in this declaration, I could and would do so.

                                                                 15               3.     My partner, Reuven L. Cohen, has previously submitted, both to the Superior Court
                                                                 16 for the County of Los Angeles and the United States District Court of the Central District of

                                                                 17 California, multiple declarations (the "Cohen Declarations") that provide an overview of the basis

                                                                 18 for the assertion of the Fifth Amendment privilege and a stay of civil proceedings pursuant to that

                                                                 19 privilege. The Cohen Declarations indicate the following:

                                                                 20                      a.      On February 4, 2020, Mr. Cohen learned that Victor Franco Noval
                                                                 21                              ("Noval"), one of the Ineligible Creditors (as defined the Motion) in the
                                                                 22                              involuntary bankruptcy matter, filed a police report with the Beverly Hills
                                                                 23                              Police Department ("BHPD") concerning the allegations made in his civil
                                                                 24                              lawsuit against Jadelle and the Rechnitz Parties.
                                                                 25                      b.      On February 7, 2020, Mr. Cohen spoke with Detective Diamond of the
                                                                 26                              BHPD. Detective Diamond confirmed that the BHPD had received
                                                                 27                              complaints regarding Mr. Rechnitz's jewelry business and referred the
                                                                 28

                                                                      2830613.1                                                2                                DECLARATION
                                                                        Case:
                                                                          Case:20-1153,
                                                                                 20-1153,Document:
                                                                 Case 2:20-cv-06183-DOC    Document:
                                                                                           Document14-10,
                                                                                                     9,
                                                                                                     6 Filed:
                                                                                                           Filed:
                                                                                                        Filed   07/09/2020
                                                                                                                  07/09/2020
                                                                                                               07/10/20  Page Page
                                                                                                                                Page
                                                                                                                              3 of  3 of
                                                                                                                                   17 3Page
                                                                                                                                         of
                                                                                                                                         1717ID #:173




                                                                  1                           matter to the Federal Bureau of Investigation ("FBI") for criminal

                                                                  2                           investigation.

                                                                  3                    c.     Following that confirmation, Mr. Cohen reached out to the United States

                                                                  4                           Attorney's Office ("USAO") regarding the status of any such investigation

                                                                  5                           and the USAO's position, if any, on our request for a stay of civil

                                                                  6                           proceedings. The USAO advised Mr. Cohen that they typically do not

                                                                  7                           publicly confirm or deny the existence of any investigation, but, because

                                                                  8                           public disclosure of facts related to this matter may adversely impact any

                                                                  9                           investigation, the USAO informed Mr. Cohen that it supported the request

                                                                 10                           for a stay with respect to the civil proceedings. The USAO further agreed

                                                                 11                           Mr. Cohen could advise the Los Angeles Superior Court and the United
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                 12                           States District Court of the ongoing nature of its investigation.
                               Costa Mesa, California 92626




                                                                 13 For the Panel's convenience, I attach and incorporate by reference the Cohen Declarations: Exhibit

                                                                 14 "A" (March 3, 2020); Exhibit "B" (May 18, 2020); and Exhibit "C" (June 1, 2020).

                                                                 15               4.   Over the last two months, I have had multiple discussions with federal prosecutors

                                                                 16 relative to this matter. My primary point of contact has been Assistant United States Attorney

                                                                 17 Joseph Axelrad. Over the course of those discussions, I have learned that:

                                                                 18                    a.     In connection with an ongoing criminal investigation, the USAO and FBI

                                                                 19                           are investigating conduct related to the jewelry business operated through

                                                                 20                           Jadelle.

                                                                 21                    b.     The government's investigation includes the allegations that are the subject

                                                                 22                           of and included in the civil complaints filed by Peter Marco LLC and

                                                                 23                           Noval.

                                                                 24                    c.     Mr. Rechnitz is presently a subject of the government's investigation.

                                                                 25                    d.     The government's ongoing investigation goes beyond Mr. Rechnitz's

                                                                 26                           conduct and includes other individuals. The government does not wish to

                                                                 27                           publicly disclose the nature and scope of its investigation.

                                                                 28

                                                                      2830613.1                                           3                                   DECLARATION
                                                                        Case:
                                                                          Case:20-1153,
                                                                                 20-1153,Document:
                                                                 Case 2:20-cv-06183-DOC    Document:
                                                                                           Document14-10,
                                                                                                     9,
                                                                                                     6 Filed:
                                                                                                           Filed:
                                                                                                        Filed   07/09/2020
                                                                                                                  07/09/2020
                                                                                                               07/10/20  Page Page
                                                                                                                                Page
                                                                                                                              4 of  4 of
                                                                                                                                   17 4Page
                                                                                                                                         of
                                                                                                                                         1717ID #:174




                                                                  1

                                                                  2                      e.      The government is aware of the bankruptcy proceedings (in addition to the
                                                                  3                              other civil actions), it understands that Apellants are seeking a stay, and it
                                                                  4                              does not oppose Mr. Rechnitz's assertion of his Fifth Amendment privilege
                                                                  5                              in this case or in the civil lawsuits.
                                                                  6                      f.      The government's investigation is ongoing.
                                                                  7               5.     Now that the Order for Relief has been entered in Jadelle's involuntary bankruptcy
                                                                  8 proceeding, I understand that Jadelle will have certain obligations to provide information in

                                                                  9 connection with the bankruptcy proceedings. To the extent that process requires the Rechnitz

                                                                 10 Parties to provide evidence going forward, I will advise the Rechnitz Parties to assert their Fifth

                                                                 11 Amendment privilege following, if possible, confirmation from the government that the
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                 12 investigation remains ongoing and respectfully decline to provide any such information.
                               Costa Mesa, California 92626




                                                                 13               I declare under penalty of perjury under the laws of the United States of America that the
                                                                 14 foregoing is true and correct.

                                                                 15               Executed on July 8, 2020, at Los Angeles, California.
                                                                 16
                                                                                                                                    By:
                                                                 17
                                                                                                                                          Michael V Schafler
                                                                 18

                                                                 19

                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28

                                                                      2830613.1                                               4                                   DECLARATION
       Case:
         Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC    Document:
                          Document14-10,
                                    9,
                                    6 Filed:
                                          Filed:
                                       Filed   07/09/2020
                                                 07/09/2020
                                              07/10/20  Page Page
                                                               Page
                                                             5 of  5 of
                                                                  17 5Page
                                                                        of
                                                                        1717ID #:175




                             EXHIBIT $
            Case:
              Case:20-1153,
                     20-1153,Document:
     Case 2:20-cv-06183-DOC    Document:
                               Document14-10,
                                         9,
                                         6 Filed:
                                               Filed:
                                            Filed   07/09/2020
                                                      07/09/2020
                                                   07/10/20  Page Page
                                                                    Page
                                                                  6 of  6 of
                                                                       17 6Page
                                                                             of
                                                                             1717ID #:176



 1                                 DECLARATION OF REUVEN L. COHEN
 2          I, Reuven L. Cohen, hereby declare as follows:
 3          1.       I am an attorney for Defendants Jona Rechnitz, Rachel Rechnitz, Jadelle Inc., and
 4   Jadelle Jewelry and Diamonds, LLC (“Defendants”). I make this declaration in support of
 5   Defendants’ Ex Parte Application for Order Shortening Time and Advancing Hearing Date on
 6   Defendants’ Motion for Stay of Proceedings, and Granting Interim Stay of Proceedings (the
 7   “Application”). I have personal knowledge of the matters stated in this declaration, unless
 8   otherwise stated.
 9          2.       On February 4, 2020, Ronald Richards, an attorney for Plaintiff Victor Franco Noval
10   (“Plaintiff”), emailed counsel for Defendants a draft complaint containing allegations substantially
11   similar to those at issue in this action. The draft complaint indicated that Plaintiff had filed a
12   police report with the Beverly Hills Police Department (“BHPD”) concerning the same facts at
13   issue in this action. A true and correct copy of that email and the relevant page of the attached
14   draft complaint are attached hereto as Exhibit A.
15          3.       On February 7, 2020, I had a telephone call with Detective Diamond of the Beverly
16   Hills Police Department (“BHPD”). Detective Diamond confirmed that the BHPD had referred
17   the allegations underlying this matter to the Federal Bureau of Investigation (“FBI”) for criminal
18   investigation.
19          4.       On February 10, 2020, Plaintiff filed a verified complaint (the “Complaint”) with
20   this Court initiating this action. The Complaint includes a sworn statement by Plaintiff that he
21   filed a police report concerning the same facts alleged in the Complaint. See Complaint, ¶ 49.
22          5.       On February 11, 2020, Alan Levine, an attorney at Cooley LLP, who represented
23   one of the Defendants, Jona Rechnitz, in a criminal matter in the Southern District of New York,
24   forwarded me an email chain. The chain included an email from Johnny Kim, the United States
25   Probation Officer (“PO”) assigned to Mr. Rechnitz’s case, sent on February 11, 2020, at 2:30 p.m.
26   In the email, PO Kim relates a conversation that he had with Ronald Richards, counsel for
27   Plaintiff in this action, wherein Mr. Richards made allegations that Mr. Rechnitz was committing
28   criminal fraud, and that his client—Plaintiff—was the victim. Specifically, PO Kim states:
                                                    1
                                      DECLARATION OF REUVEN L. COHEN
            Case:
              Case:20-1153,
                     20-1153,Document:
     Case 2:20-cv-06183-DOC    Document:
                               Document14-10,
                                         9,
                                         6 Filed:
                                               Filed:
                                            Filed   07/09/2020
                                                      07/09/2020
                                                   07/10/20  Page Page
                                                                    Page
                                                                  7 of  7 of
                                                                       17 7Page
                                                                             of
                                                                             1717ID #:177



 1          Also, just an FYI, I received a phone call from an attorney, Ronald Richards,
 2          based in Beverly Hills, who reportedly represents Victor Franco Navarro [sic].
 3          According to Richards, Rechnitz continues to commit fraud. Recently, Rechnitz
 4          allegedly failed to provide a legitimate check to Navarro for jewelry handed to
 5          Rechnitz on consignment.
 6   A true and correct copy of this email correspondence is attached hereto as Exhibit B.
 7          6.      On February 13, 2020, Defendants’ counsel accepted service of the Summons and
 8   Complaint in this action on behalf of Defendants. That same day, Mr. Richards sent an email to
 9   Defendants’ counsel asking which days Defendants would be available for depositions during the
10   week of March 16, 2020. A true and correct copy of this email correspondence is attached hereto
11   as Exhibit C.
12          7.      On February 14, 2020, Mr. Richards sent another email inquiring about scheduling.
13   Defendants counsel replied, stating that it would be premature to discuss scheduling depositions.
14   Mr. Richards then told defense counsel that Plaintiff intends to “take depositions early on.” A true
15   and correct copy of this email correspondence is attached hereto as Exhibit D.
16          8.      After we became aware that the allegations underlying this matter were also referred
17   to the FBI for criminal investigation, my office reached out to the Los Angeles office of the United
18   States Attorney’s Office for the Central District of California (“USAO”) regarding the status of
19   any such investigation and the USAO’s position on our request for a stay of the civil proceedings.
20   We were advised by the USAO that they typically do not publicly confirm or deny the existence of
21   any investigation, but that public disclosure of facts related to this matter may adversely impact
22   any investigation. As a result, the USAO informed us that it joined in our request for a stay and
23   agreed that I could represent the same to the Court in my declaration in support of the motion.
24          9.      On information and belief, there are no other officers or employees of Jadelle Inc. or
25   Jadelle Jewelry and Diamonds, LLC other than individuals named as defendants in this action.
26          10.     On March 2, 2020, my office sent an email to Ronald Richards, Morani Stelmach,
27   and Geoffrey S. Long, the known attorneys for Plaintiff, inquiring as to whether Plaintiff would
28   stipulate to a stay pending the criminal proceedings and, if not, providing notice of our intention to
                                                       2
                                      DECLARATION OF REUVEN L. COHEN
            Case:
              Case:20-1153,
                     20-1153,Document:
     Case 2:20-cv-06183-DOC    Document:
                               Document14-10,
                                         9,
                                         6 Filed:
                                               Filed:
                                            Filed   07/09/2020
                                                      07/09/2020
                                                   07/10/20  Page Page
                                                                    Page
                                                                  8 of  8 of
                                                                       17 8Page
                                                                             of
                                                                             1717ID #:178



 1   seek ex parte relief for a stay of all proceedings on Wednesday, March 4, 2020. Mr. Richards did
 2   not agree to stipulate to a stay, but he informed us that he was traveling and would not be back
 3   until March 9, 2020. We thus agreed to delay any ex parte hearing until March 10, 2020. At the
 4   same time, Plaintiff agreed to extend the deadline by which Defendants must answer the complaint
 5   by 15 days, pursuant to California Rule of Court, Rule 3.110(d). Defendants’ answers were
 6   previously due March 16, 2020; they are now due on March 31, 2020. A true and correct copy of
 7   the email correspondence is attached as Exhibit E.
 8          11.   On March 2, 2020, my office checked the Court Reservation System, which showed
 9   the first available hearing date before this Court for a motion for stay of proceedings was February
10   25, 2021. My office reserved that date. Thereafter, on March 6, 2020, my office filed
11   Defendants’ Motion for Stay of Proceedings (“Motion”), which presently is scheduled to be heard
12   on February 25, 2021.
13          12.   On March 9, 2020, prior to 10 a.m., my office sent another email to Mr. Richards,
14   Ms. Stelmach, and Mr. Long providing notice of the Application. The notice informed counsel
15   that the Defendants were requesting an order advancing the hearing date on the Motion to March
16   10, 2020, or as soon thereafter as the Motion could be heard, and staying all proceedings until
17   such time as the Motion could be heard. The notice requested that counsel inform Defendants
18   whether Plaintiff planned to oppose the Application. As of the time of filing this declaration,
19   Plaintiff’s counsel had not yet responded to my office’s March 9 email. This notice, which
20   informed counsel where and when the application would be made, was provided within the
21   applicable time under California Rules of Court, Rule 3.1203. A true and correct copy of the
22   email providing notice of the Application is attached as Exhibit F.
23          13.   On information and belief, Defendants Levin Prado and Xiomara Cortez are not
24   opposing parties to this Application, they have not yet been served in this action, and their counsel
25   is unknown at this time. Thus, Defendants did not provide Mr. Prado and Ms. Cortez with notice
26   of this Application.
27
28
                                                      3
                                    DECLARATION OF REUVEN L. COHEN
            Case:
              Case:20-1153,
                     20-1153,Document:
     Case 2:20-cv-06183-DOC    Document:
                               Document14-10,
                                         9,
                                         6 Filed:
                                               Filed:
                                            Filed   07/09/2020
                                                      07/09/2020
                                                   07/10/20  Page Page
                                                                    Page
                                                                  9 of  9 of
                                                                       17 9Page
                                                                             of
                                                                             1717ID #:179



 1         I declare under penalty of perjury and the laws of the State of California that the foregoing
 2   is true and correct. Executed this 3rd day of March, 2020, at Los Angeles, California.
 3
                                                     _____________________________
 4                                                   Reuven L. Cohen
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     4
                                   DECLARATION OF REUVEN L. COHEN
       Case:
         Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                          Document14-10,
                                    9,
                                    6 Filed:
                                          Filed:
                                       Filed  07/09/2020
                                                 07/09/2020
                                              07/10/20  Page Page
                                                             10Page1010
                                                                of 17 ofPage
                                                                         of
                                                                         1717ID #:180




                             EXHIBIT %
 Case      Case:
             Case:20-1153,
                    20-1153,Document:
      2:20-cv-02580-ODW-AS
   Case  2:20-cv-06183-DOC    Document:
                                      14-10,
                               Document
                              Document  9,
                                        6 47Filed:
                                               Filed:
                                                   07/09/2020
                                               Filed
                                            Filed     07/09/2020
                                                      05/18/20
                                                   07/10/20       Page
                                                                  11Page
                                                               Page
                                                             Page   14  11
                                                                        of 11
                                                                     of 17  ofPage
                                                                           16  of
                                                                               17Page
                                                                                  17ID ID #:449
                                                                                       #:181


1                            DECLARATION OF REUVEN L. COHEN
2          I, Reuven L. Cohen, declare as follows:
3          1.     I am over the age of eighteen and am an attorney duly licensed to practice law
4    in the State of California. I am a partner at Cohen Williams LLP and attorney of record for
5    Third-Party Defendants Jona S. Rechnitz and Rachel Rechnitz (collectively, “Rechnitz
6    Defendants”) in the above-captioned action.
7          2.     I make this declaration in support of Third-Party Defendants’ Motion for Stay
8    of Proceedings (the “Motion”). This declaration is based upon my personal knowledge and
9    based on the files and records in this case. If called upon to testify as to the matters set forth
10   in this declaration, I could and would do so.
11         3.     On March 18, 2020, Plaintiff David Rovinsky LLC (“Plaintiff”) filed the
12   Complaint initiating this action. (See generally Dkt. 1 [Complaint].)
13         4.     On April 6, 2020, Defendant/Third-Party Plaintiff Peter Marco LLC and two
14   other creditors filed an involuntary bankruptcy petition against Jadelle Jewelry and
15   Diamonds, LLC (“Jadelle LLC”), a jewelry business operated by Rechnitz Defendants. (See
16   Dkt. 39 [Amended Third-Party Complaint], ¶¶ 7, 9, Exh. 1.) Jadelle LLC moved to dismiss
17   this petition on May 1, 2020. (See Putative Debtor’s Motion to Dismiss Involuntary Petition
18   and Request for Attorney’s Fees, Costs, and Damages [Dkt. 8], In re Jadelle Jewelry and
19   Diamonds, LLC, Case No. 2:20-bk-13530-BR (May 1, 2020).)
20         5.     On April 14, 2020, Defendants/Third-Party Plaintiffs Peter Voutsas aka Peter
21   Marco aka Peter Marco Extraordinary Jewels of Beverly Hills, dba Peter Marco LLC (“Peter
22   Marco”) filed a Third-Party Complaint against Third-Party Defendants Jona S. Rechnitz,
23   Rachel Rechnitz, and Levin Prado aka Levon Prado (collectively, “Third-Party
24   Defendants”). (See Dkt. 19 [Third Party Complaint].)
25         6.     On April 15, 2020, counsel for Jona Rechnitz and Rachel Rechnitz signed
26   respective waivers of service of summons.
27         7.     On April 24, 2020, Peter Marco filed an Amended Third-Party Complaint
28   against Third-Party Defendants. (See Dkt. 39 [Amended Third Party Complaint].)
                                                      1
                                     DECLARATION OF REUVEN L. COHEN
 Case      Case:
             Case:20-1153,
                    20-1153,Document:
      2:20-cv-02580-ODW-AS
   Case  2:20-cv-06183-DOC    Document:
                                      14-10,
                               Document
                              Document  9,
                                        6 47Filed:
                                               Filed:
                                                   07/09/2020
                                               Filed
                                            Filed     07/09/2020
                                                      05/18/20
                                                   07/10/20       Page
                                                                  12Page
                                                               Page
                                                             Page   15  12
                                                                        of 12
                                                                     of 17  ofPage
                                                                           16  of
                                                                               17Page
                                                                                  17ID ID #:450
                                                                                       #:182


1          8.     On May 8, 2020, Peter Marco propounded his first set of requests for production
2    on Rechnitz Defendants via e-mail.
3          9.     Prior to the filing of this action, on February 4, 2020, I received a draft Los
4    Angeles Superior Court complaint from counsel for Victor Franco Noval (“Noval”), who is
5    not a party to this action, but who is one of the petitioning creditors in the above-referenced
6    Jadelle LLC involuntary bankruptcy. The draft complaint contained allegations against
7    Third-Party Defendants, and others, regarding loans made to Jadelle LLC that were
8    collateralized by pieces of jewelry. Upon review of the draft complaint, and based on
9    allegations contained therein, I came to understand that the litigant had filed a police report
10   with the Beverly Hills Police Department (“BHPD”) concerning the allegations made in the
11   draft complaint.
12         10.    On February 7, 2020, I had a telephone call with Detective Diamond of the
13   Beverly Hills Police Department (“BHPD”). Detective Diamond confirmed that the BHPD
14   had referred the allegations relating to Rechnitz Defendants’ jewelry business to the Federal
15   Bureau of Investigation (“FBI”) for criminal investigation.
16         11.    After we became aware of this referral, my office reached out to the Los Angeles
17   office of the United States Attorney’s Office for the Central District of California (“USAO”)
18   regarding the status of any such investigation and the USAO’s position on our request for a
19   stay of civil proceedings, including this action. We were advised by the USAO that they
20   typically do not publicly confirm or deny the existence of any investigation, but that public
21   disclosure of facts related to this matter may adversely impact any investigation. As a result,
22   the USAO informed us that it supported our request for a stay with respect to civil
23   proceedings related to the investigation and agreed that I could represent the same to the
24   Court in my declaration in support of such a motion.
25         12.    My office has since confirmed that the investigation is ongoing.
26
27
28
                                                    2
                                    DECLARATION OF REUVEN L. COHEN
 Case      Case:
             Case:20-1153,
                    20-1153,Document:
      2:20-cv-02580-ODW-AS
   Case  2:20-cv-06183-DOC    Document:
                                      14-10,
                               Document
                              Document  9,
                                        6 47Filed:
                                               Filed:
                                                   07/09/2020
                                               Filed
                                            Filed     07/09/2020
                                                      05/18/20
                                                   07/10/20       Page
                                                                  13Page
                                                               Page
                                                             Page   16  13
                                                                        of 13
                                                                     of 17  ofPage
                                                                           16  of
                                                                               17Page
                                                                                  17ID ID #:451
                                                                                       #:183


1          I declare under penalty of perjury under the laws of the United States of America that
2    the foregoing is true and correct.
3          Executed on May 18, 2020, at Los Angeles, California.
4
5
6                                                    By:
                                                           Reuven L. Cohen
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    3
                                    DECLARATION OF REUVEN L. COHEN
       Case:
         Case:20-1153,
                20-1153,Document:
Case 2:20-cv-06183-DOC   Document:
                          Document14-10,
                                    9,
                                    6 Filed:
                                          Filed:
                                       Filed  07/09/2020
                                                 07/09/2020
                                              07/10/20  Page Page
                                                             14Page1414
                                                                of 17 ofPage
                                                                         of
                                                                         1717ID #:184




                             EXHIBIT &
  Case      Case:
              Case:20-1153,
                     20-1153,Document:
       2:20-cv-02580-ODW-AS
    Case  2:20-cv-06183-DOC    Document:
                                       14-10,
                                Document
                               Document  9,
                                         6 55Filed:
                                                Filed:
                                                    07/09/2020
                                                Filed
                                             Filed     07/09/2020
                                                       06/01/20
                                                    07/10/20       Page
                                                                   15Page
                                                                Page
                                                              Page   18  15
                                                                         of 15
                                                                      of 17  ofPage
                                                                            26  of
                                                                                17Page
                                                                                   17ID ID #:671
                                                                                        #:185

      
                  SUPPLEMENTAL DECLARATION OF REUVEN L. COHEN
            ,5HXYHQ/&RKHQGHFODUHDVIROORZV
               ,DPRYHUWKHDJHRIHLJKWHHQDQGDPDQDWWRUQH\GXO\OLFHQVHGWRSUDFWLFHODZ
  LQWKH6WDWHRI&DOLIRUQLD,DPDSDUWQHUDW&RKHQ:LOOLDPV//3DQGDWWRUQH\RIUHFRUGIRU
  7KLUG3DUW\ 'HIHQGDQWV -RQD 6 5HFKQLW] DQG 5DFKHO 5HFKQLW] FROOHFWLYHO\ ³5HFKQLW]
  'HIHQGDQWV´ LQWKHDERYHFDSWLRQHGDFWLRQ
               ,PDNHWKLVVXSSOHPHQWDOGHFODUDWLRQLQVXSSRUWRI5HFKQLW]'HIHQGDQWV¶0RWLRQ
  IRU6WD\RI3URFHHGLQJV ³0RWLRQ´ 7KLVGHFODUDWLRQLVEDVHGXSRQP\SHUVRQDONQRZOHGJH
  DQGEDVHGRQWKHILOHVDQGUHFRUGVLQWKLVFDVH,IFDOOHGXSRQWRWHVWLI\DVWRWKHPDWWHUVVHW
 IRUWKLQWKLVGHFODUDWLRQ,FRXOGDQGZRXOGGRVR
              )RU SXUSRVHV RI FODULI\LQJ P\ SUHYLRXV GHFODUDWLRQ ILOHG LQ VXSSRUW RI WKH
 0RWLRQP\ILUPZDVSUHYLRXVO\LQIRUPHGE\DQ$VVLVWDQW8QLWHG6WDWHV$WWRUQH\IRUWKH
 8QLWHG6WDWHV$WWRUQH\¶V2IILFH&HQWUDO'LVWULFWRI&DOLIRUQLDWKDWWKHVFRSHRIWKHFULPLQDO
 LQYHVWLJDWLRQLQWRWKH5HFKQLW]'HIHQGDQWV¶MHZHOU\EXVLQHVVLQFOXGHGDPRQJRWKHUWKLQJV
 WKHDOOHJDWLRQVVHWIRUWKE\3HWHU0DUFRLQKLVILOLQJVEHIRUHWKLV&RXUW6KRXOGWKH&RXUW
 ZLVKWRKHDUPRUHGHWDLOVUHJDUGLQJWKHFULPLQDOLQYHVWLJDWLRQ5HFKQLW]'HIHQGDQWVLQWHQG
 WR ILOH DQ ex parte DSSOLFDWLRQ IRU WKH &RXUW¶V DSSURYDO WR ILOH in camera DQ DGGLWLRQDO
 GHFODUDWLRQWKDWZLOOSURYLGHPRUHLQIRUPDWLRQDERXWWKHLQYHVWLJDWLRQ
              )RU SXUSRVHV RI FODULI\LQJ WKH UHFRUG ZLWK UHVSHFW WR WKH PHHW DQG FRQIHU
 FRUUHVSRQGHQFH UHODWHG WR WKH 0RWLRQ D WUXH DQG FRUUHFW FRS\ RI WKDW FRUUHVSRQGHQFH LV
 DWWDFKHGKHUHWRDV([KLELW$







                                                                                        
                              SUPPLEMENTAL DECLARATION OF REUVEN L. COHEN
      
  Case      Case:
              Case:20-1153,
                     20-1153,Document:
       2:20-cv-02580-ODW-AS
    Case  2:20-cv-06183-DOC    Document:
                                       14-10,
                                Document
                               Document  9,
                                         6 55Filed:
                                                Filed:
                                                    07/09/2020
                                                Filed
                                             Filed     07/09/2020
                                                       06/01/20
                                                    07/10/20       Page
                                                                   16Page
                                                                Page
                                                              Page   19  16
                                                                         of 16
                                                                      of 17  ofPage
                                                                            26  of
                                                                                17Page
                                                                                   17ID ID #:672
                                                                                        #:186

      
            ,GHFODUHXQGHUSHQDOW\RISHUMXU\XQGHUWKHODZVRIWKH8QLWHG6WDWHVRI$PHULFDWKDW
  WKHIRUHJRLQJLVWUXHDQGFRUUHFW
            ([HFXWHGRQ-XQHDW/RV$QJHOHV&DOLIRUQLD
            
                                                    
                                                      %\ 
                                                        5HXYHQ/&RKHQ
                                                           
  
 
 



















                                                                                   
                              SUPPLEMENTAL DECLARATION OF REUVEN L. COHEN
      
                 Case:
                   Case:20-1153,
                          20-1153,Document:
          Case 2:20-cv-06183-DOC    Document:
                                    Document14-10,
                                              9,
                                              6 Filed:
                                                    Filed:
                                                 Filed   07/09/2020
                                                           07/09/2020
                                                        07/10/20  Page Page
                                                                       17Page1717
                                                                          of 17 ofPage
                                                                                   of
                                                                                   1717ID #:187
-&4<443<)2814;<
11++4<-*<!2<5%<&-4%<                    
'27&6<3<7,23<
       8J@F<JI8F=J,6;FBJI8FJ@&8F.J;<,6EJB&J +..'5J!91JB8J   J (.J=(5BJ      


                               ##  #
       ### ! ##  ## # ## " #
   J&=IJA)$JB&BJJ/B=85)//IJ"/JB&J#=%8)5%JH)B&JB&J /=-J8JB&J 82CJ!:=JB&J5)BJBB@J

    85JEJ 
     5-4;BIJ ;;//DJ50J!:=JB&J)5E&J *=F)BJIJF@)5%JB&J;;/0BJ  J@I@B3J

                                           
   <24&#<4%4<+*<126'&1-43<&-<4%<3<2<2$&352< <7323<-<4%4<329&<:&++<<
   /,1+(3%<;<4%<11++6< <3;34,<

   &$-482<73<3 < 02,4<

 
                              ##  #
    # ### ! # #  ## # ## " #
  $,  ##-(,## (, ## 5            ##- '9#- # 5    5 # #$ ,# 5,##"+ 5    9#
    $5 ## # 9# $'# ,
   J&>IJB)$JB&BJJ/B=85)//IJ"/JB&J!:=%8)5%JH)B&JB&J /=-J8JB&J 82CJ!:=JB&J5)BJBB@J

                                        
     7-?G;BIJ ;;//BJ5/J!:=JB&J)5E&J )=F)BJIJF@)5%JB&J;;/0BJ  J@I@E3J
    85JBJ
                      
   26'&1-43<&-<4%<3<:%/<2<2$&352< <7323<:&++<<329<;<4%<11++4<
    <3;34, <

   <"24%2<24(#<4%6<3/,</<4%<124((1-43<(.<4%<3<2<-/4<2$(342< <7323 < <
   %9<,(*<4%< 02$/&-$</7,-4<;<&234+33<&+<1/34$<121(</2<%9<&314%<&4<
   4/<<4%&2<124;</,,2'*<22&2< 02<*&92;<:&5%&-< <+-2<;3<4/<6%< 0++/:&-$<
   -/- <124&&1-43 <

       20+;-<<$;<3Q                           ,<<,3+&                 *0-<-<2%+<2%-&4Zº
       ,:</ &<0 <20+;-<<$;                    8&4<                     <:;2<424
         <7&+3%&2<+9                               <7&+3%&2<+9           ,03<-$+3<< 
       8&4<                                      ,03<-$+3<<
       ,03<-$+3<<


   ($-472<73<3 < 02,4<                  3 <,;--44<'2244
